Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/26/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-14,19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu (US 2010/0244731, cited previously) in view of Lin (US 20150311414) and Reiherzer (US 20160133610 A1)
Regarding claim 1, Kaihotsu teaches a lighting device (Fig.1) comprising: an electrically insulating layer 15 (PCB in [0063]); at least one first light emitting element (13) on the top surface of the electrically insulating layer and configured to emit light of a first color; at least one second light emitting element (second 13) on the top surface of the electrically insulating layer and configured to emit light of a second color ([0048]); and at least one electrical contact element (K1, K2) at least in part on the top surface of the electrically insulating layer and is electrically coupled to at least one of the at least one first light emitting element or the at least one second light emitting element.
Kaihotsu does not teach the electrically insulating layer having a top surface and a metalized bottom surface and having a thermal conductivity of more than 10 W/(m*k).
However, it is well known in the art to add a bottom metallic layer to the top insulating surface as disclosed in Lin (wherein 1 is the metallic substrate in [0073] and Fig.2A) and the top layer of the metallic substrate on which the LED is disposed in an insulating ceramic material (4 in Fig.2A and [0074]). Further Lin teaches the material of the insulating layer is a ceramic ([0041]) whereas Reiherzer teaches ceramic has thermal conductivity of 55 W/mxK;( [0033]; Note Reiherzer is used as a supporting document to show that the ceramic of Lin has thermal conductivity that is more than 10W/(mxK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the metallic base as disclosed in Lin in the device of Kaihotsu, in order to use the base as a heat sink.

Regarding claim 3, Kaihotsu in view of Lin and Reiherzer teaches a lighting device (Fig.1), wherein the first color is different from the second color ([0048], [0050] in Kaihotsu).

Regarding claim 4, Kaihotsu in view of Lin and Reiherzer teaches a lighting device (Fig.1 in Kaihotsu), at least one of the first color or the second color are selected from the group consisting of a white color, an amber color and a cyan color (Abstract of Kaihotsu).

Regarding claim 9, Kaihotsu in view of Lin and Reiherzer teaches a lighting device (Fig.1 in Kaihotsu), wherein the at least one first light emitting element (left 13 in Kaihotsu) and the at least one second light emitting element (Right 13 in Kaihotsu) are adjacent to each other, such that respective light emission surfaces of the at least one first light emitting element and the at least one second light emitting element are arranged in a common plane.

Regarding claim 10, Kaihotsu in view of Lin and Reiherzer teaches a lighting device (Fig.1 in Kaihotsu),  wherein the at least one electrical contact element comprises three electrical contact elements, the at least one first lighting element comprises a single first light emitting element, the at least one second lighting element comprises a single second light emitting element, two of the three electrical contact elements are respectively electrically coupled to a corresponding one of the  single first light emitting element and the single  second light emitting element, and one of the at least three electrical contact elements is electrically coupled to both of the single first light emitting element and the single  second light emitting element. (see connection ends k1 , k2 and A in Fig.1 in Kaihotsu).  

Regarding claim 11, Kaihotsu in view of Lin and Reiherzer teaches a lighting device (Fig.1 in Kaihotsu),    wherein the at least one electrical contact element comprises at least a first, a second, a third and a fourth electrical contact element, the at least one first light emitting element being electrically coupled to the first and the second contact element, and the at least one second light emitting element being electrically coupled to the third and the fourth contact element (see the first, second , third and fourth contact elements below in Kaihotsu)

     



    PNG
    media_image1.png
    524
    582
    media_image1.png
    Greyscale



  Regarding claim 12, Kaihotsu teaches an automotive lighting system (Fig.1 in Kaihotsu) comprising: a lighting device (Fig.1) comprising: an electrically insulating layer 15 (PCB in [0063]); at least one first light emitting element (13) on the top surface of the electrically insulating layer and configured to emit light of a first color; at least one second light emitting element (second 13) on the top surface of the electrically insulating layer and configured to emit light of a second color ([0048]); and at least one electrical contact element (K1, K2) at least in part on the top surface of the electrically insulating layer and is electrically coupled to at least one of the at least one first light emitting element or the at least one second light emitting element.
Kaihotsu does not teach the electrically insulating layer having a top surface and a metalized bottom surface and having a thermal conductivity of more than 10 W/(m*k).
However, it is well known in the art to add a bottom metallic layer to the top insulating surface as disclosed in Lin (wherein 1 is the metallic substrate in [0073] and Fig.2A) and the top layer of the metallic substrate on which the LED is disposed in an insulating ceramic material (4 in Fig.2A and [0074]). Further Lin teaches the material of the insulating layer is a ceramic  ([0041]) whereas Reiherzer teaches ceramic has thermal conductivity of 55 W/ (mxK; [0020]; Note Reiherzer is used as a supporting document to show that the thermal conductivity of ceramic of Lin is more than 10W/(mxK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the metallic base as disclosed in Lin in the device of Kaihotsu, in order to use the base as a heat sink.

Regarding claim 13, Kaihotsu in view of Lin and Reiherzer teaches an automotive lighting system (Fig.1 in Kaihotsu), further comprising at least one optical element configured to shape a beam of light emitted from the at least one first light emitting element and the at least one second light emitting element (lens 55 in [0071] in Kaihotsu).

Regarding claim 14, Kaihotsu in view of Lin and Reiherzer teaches an automotive lighting system (Fig.1 in Kaihotsu), further comprising a controller configured to respectively control at least one of the at least one light emitting element or the at least one second light emitting element to be turned at least one of ON or OFF in accordance with at least one predetermined mode of operation ([0054]- [0062] in Kaihotsu).

Regarding claim 19, Kaihotsu in view of Lin and Reiherzer teaches a method of producing a lighting device comprising: providing an electrically insulating layer, the electrically insulating layer having a top surface and a metalized bottom surface and having a thermal conductivity of more than 10 W/(m*K); providing at least one first light emitting element configured to emit light of a first color and at least one second light emitting element configured to emit light of a second color; arranging the at least one first light emitting element and the at least one second light emitting on the top surface of the electrically insulating layer; providing at least one electrical contact element; arranging the at least one electrical contact element at least in part on the top surface of the electrically insulating layer; and electrically coupling the at least one electrical contact element to at least one of the at least one first light emitting element or the at least one second light emitting element (see rejection of claim 1 above, wherein scope of product and method claims 1 and 19 are the same).

Regarding claim 21, Kaihotsu in view of Lin and Reiherzer teaches a lighting device, wherein the thermal conductivity of the electrically insulating layer is more than 100 W/(m*K) ([0033] in Reiherzer).

Regarding claim 22, Kaihotsu in view of Lin and Reiherzer teaches a lighting device, wherein the electrically insulating layer comprises a ceramic material ([0041] in Lin).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu in view of Lin and Reiherzer and further in view of Yamada (US 20160035952, cited previously)
 Regarding claim 5, Kaihotsu in view of Lin and Reiherzer teaches the invention set forth in claim 1 above but is silent regarding wherein the electrically insulating layer comprises a connection portion on which the at least one electrical contact element is disposed and a mounting portion on which the at least one first light emitting element and the at least one second light emitting element are disposed, a thickness of the connection portion being smaller than a thickness of the mounting portion.
Yamada teaches the lighting device, wherein an electrically insulating layer (ceramic base member 201 in [0007] in Fig.8a and 10a) comprises a connection portion (side portions of 201) on which the at least one electrical contact element 220c, 202c,[0211])  is disposed and a mounting portion (central portion of base member 201) of on which the at least one first light emitting element 204 and the at least one second light emitting element are disposed (Fig.8a/Fig.10a) , a thickness of the connection portion being smaller than a thickness of the mounting portion. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the insulating configuration as disclosed in Yamada in the device of Kaihotsu in view of Lin and Reiherzer, in order to accommodate a protective/sealing element (108, [0176] in Fig.12 in Yamada).
 
Regarding claim 6, Kaihotsu in view of Lin, Reiherzer and Yamada teaches the lighting device, wherein the mounting portion and the connection portion are adjacent each other forming a step at a transition from the connection portion to the mounting portion (central and side portions of 201 in Fig.8a,10a and 12 in Yamada).

Regarding claim 7, Kaihotsu in view of Lin, Reiherzer and Yamada teaches the lighting device, wherein the at least one first light emitting element (left 204 in Yamada) and the at least one second light emitting element (right 204 in Yamada in Fig.8a,10a and 12) are disposed at least in part inside of the mounting portion.

Regarding claim 8, Kaihotsu in view of Lin, Reiherzer and Yamada teaches the lighting device, wherein the at least one electrical contact element (202b and 202c) comprises an essentially planar contact portion and is arranged on the electrically insulating layer within the connection portion (lower step portion of 201 in Yamada).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu in view of Lin and Reiherzer and further in view of Toner (US 20020154379, cited previously)
Regarding claim 15, Kaihotsu in view of Lin and Reiherzer teaches the first color is a white color (Abstract), and controller for the LED light colors ([0054]-[0062] but does not explicitly teach the predetermined mode of operation comprises a daytime running mode in which the controller is configured to turn ON the at least one first light emitting element and turn OFF the at least one second light emitting element.
Toner teaches controller for LED lights in automobiles based on the day time ([0022], [0026], [0155], [0197]- [0202], [0205], [0206], [0284]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the control module as disclosed in Toner in the device of Kaihotsu in view of Lin and Reiherzer, in order to control brightness ([0202]).
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu in view of Lin and Reiherzer and further in view of Stadler (US 20130127612, cited previously)
Regarding claim 16, Kaihotsu in view of Lin and Reiherzer teaches the second color is an amber color (yellowish shade in Abstract of Kaihotsu), but does not teach the predetermined mode of operation comprises a turn- signal mode in which the controller is configured to periodically turn ON and OFF the at least one second light emitting element and turn OFF the at least one first light emitting element.
Stadler teaches group of flashing signals and OFF signals for turn-signal operation in order to achieve perceiving ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the control module as disclosed in Stadler in the device of Kaihotsu in view of Lin and Reiherzer, in order to control brightness ([0202]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaihotsu in view of Lin and Reiherzer and further in view of Wonghong (US 20180050631, cited previously)
Regarding claims 17 and 18, Kaihotsu in view of Lin and Reiherzer teaches a cyan color (blue/ bluish shade in Abstract of Kaihotsu), but does not teach the predetermined mode of operation is a first autonomous driving mode in which the controller is configured to turn ON the at least one first lighting element and turn OFF the at least one second light emitting element (for claim 17)   and the predetermined mode of operation comprises a second autonomous driving mode in which the controller is configured to turn OFF the at least one first light emitting element and turn ON the at least one second light emitting element (for claim 18).
Wonghong teaches an LED that is turned off while another is turned ON using a controller [0047], [0045]- [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the control module as disclosed in Wonghong for use in autonomous mode in the device of Kaihotsu in view of Lin and Reiherzer, in order to dynamically control the LED driving configuration ([0006] in Wonghong).
Other art
(cited previously) : US 20090140633, US 8508141, US 20100320928  

Response to Arguments
The arguments filed on 1/26/22 are acknowledged however they are moot in light of new grounds of rejection for the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 					Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875